119 F.3d 341
P.F. FLORES, Archbishop of San Antonio, Plaintiff-Appellant,andUnited States of America, Intervenor-Plaintiff-Appellant,v.CITY OF BOERNE, TEXAS, Defendant-Appellee.
No. 95-50306.
United States Court of Appeals,Fifth Circuit.
Aug. 1, 1997.

Thomas Drought, Patricia Jean Schofield, Drought & Pipkin, San Antonio, TX, H. Douglas Laycock, Austin, TX, for Plaintiff-Appellant.
Lowell Frank Denton, William Michael McKamie, Denton, McKamie & Navarro, San Antonio, TX, Marci A. Hamilton, Benjamin N. Cardozo School of Law, Yardley, PA, Gordon L. Hollon, Boerne, TX, for Defendant-Appellee.
James C. Geoly, James A. Serritella, Kevin R. Gustafson, Lily Fu, Mayer, Brown & Platt, Chicago, IL, for Catholic Conference of Illinois, Amicus Curiae.
Gene C. Schaerr, Rex E. Lee, Nathan C. Sheers, Sidley & Austin, Washington, DC, for Orrin G. Hatch, Senator, Amicus Curiae.
John H. Beisner, David Armour Doheny, Elizabeth Sherrill Merritt, Peter C. Choharis, O'Melveny & Myers, Laura S. Nelson, Washington, DC, for National Trust for Historic Preservation, Amicus Curiae.
Marc D. Stern, New York City, for Coalition for the Free Exercise of Religion, Amicus Curiae.
Patricia Ann Millett, US Department of Justice, Civil Div., Appellate Staff, Washington, DC, James H. DeAtley, Austin, TX, Raymond A. Nowak, San Antonio, TX, Frank W. Hunger, Janet Reno, Office of the United States Attorney General, Civil Division, Appellate Staff, Washington, DC, Michael Jay Singer, Department of Justice, Civil Division, Appellate Staff, Washington, DC, for Intervenor-Plaintiff-Appellant.
Appeals from the United States District Court for the Western District of Texas;  Lucius D. Bunton, III, Judge.
Before HIGGINBOTHAM, EMILIO M. GARZA and BENAVIDES, Circuit Judges.


1
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

BY THE COURT:

2
The Supreme Court having reversed the judgment of this court and remanded for further proceedings, we now affirm the judgment of the district court and remand the case to that court for further proceedings.


3
AFFIRMED and REMANDED.